PER CURIAM:
Vernon Bryant appeals the district court’s order denying relief on his motion for reduction of sentence, 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated *196by the district court. United States v. Bryant, No. 3:97-cr-00352-REP-1 (E.D.Va. Dec. 15, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.